Citation Nr: 1442421	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to May 14, 2013 and a rating greater than 20 percent from May 14, 2013 for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from May 1943 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran had a hearing before the Board in January 2013 and the transcript is of record.

The case was brought before the Board in March 2013 and October 2013, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his hearing loss is worse than currently rated.  The claim has been remanded twice because private audiological testing revealed significantly worse hearing than VA examinations of record.  The RO/AMC was directed to seek clarification from the Veteran's private audiologist if the speech recognition test was conducted using a VA recognized test, specifically the Maryland CNC test.  A VA examination was also indicated if warranted by the new evidence.

The Veteran was awarded service connection for hearing loss, effective December 8, 2011.  During the appellate time frame, the medical evidence includes two VA examinations dated April 2012 and May 2013 respectively, and two private audiological examinations dated July 2012 and July 2013 respectively.  Private audiological treatment records also indicate further treatment for hearing symptoms through November 2013.  

The results from the VA examinations and the private audiological testing differ significantly with regard to speech recognition scores.  For example, the Veteran's speech recognition scores in an April 2012 VA examination were noted to be 76 percent for the right ear and 72 percent for the left ear.  In May 2013, the VA examiner indicated speech recognition scores of 72 percent bilaterally.  In contrast, a July 2012 private audiogram by a licensed audiologist indicates speech recognition scores of 70 percent for the right ear and 62 percent in the left ear.  A July 2013 private audiological exam by an M.D. indicates speech recognition of 60 percent bilaterally.

In compliance with the Board's prior remand, clarification was sought from the July 2012 audiologist.  In November 2013, the private audiologist confirmed that the administration of the speech recognition test in July 2012 was conducted using the Maryland CNC test.  Additional records were obtained from the Otologic Medical Clinic, to include the July 2013 private audiological exam by a private M.D., but no clarification was sought with regard to the July 2013 exam.  

For the same reason as the Board previously asserted in the prior remand, VA has a duty to ask the July 2013 private examiner to clarify the report.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  Specifically, the private examiner must clarify whether the Maryland CNC test was used in determining speech recognition scores. 

The Veteran's private audiologist also provided a medical opinion dated December 2012 indicating that the Veteran's specific type of hearing loss cannot be corrected or improved with the use of hearing aids.  Specifically, the audiologist opined that hearing aids would not improve the Veteran's ability to understand speech.  The Veteran and his spouse testified before the Board that he struggles significantly with speech recognition.  In light of this opinion, the Board finds the evidence reasonably raises the question of whether the Veteran's type of hearing loss warrants extraschedular consideration.  The RO/AMC must consider in the first instance whether referral is warranted for consideration of an extraschedular rating for this disability, as this has been raised by the Veteran.  38 C.F.R. § 3.321(b) (2013).  

The RO/AMC must also take this opportunity to obtain any additional private treatment records since July 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain private treatment records from his private audiologist or the Otologic Medical Clinic, to include any audiometric testing performed since July 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact the Veteran's private physician from the Otologic Medical Clinic to determine whether the Veteran's July 2013 speech recognition scores were obtained using the Maryland CNC test.  Also, the private physician should be asked to assign numerical designations for the auditory thresholds at the tested frequencies.  If the RO is unable to make contact with the July 2013 private physician, or if no response is received within a reasonable amount of time, the RO must document such results in the claims file.

3.  The RO must make a determination if referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b) in light of the Veteran's testimony and his private audiologist's December 2012 opinion that hearing aids would not improve the Veteran's ability to understand speech.

4.  Then, afford the Veteran a new VA audiological examination to determine the current severity of his service-connected bilateral sensorineural hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests of the left knee must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected hearing loss and the examiner is further asked to reconcile, to the extent able, the conflicting audiological results in the claims folder.  All opinions must be supported by detailed rationale.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, to include consideration of 38 C.F.R. § 3.321(b).  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



